     Case 3:21-cv-00024-CAB-WVG Document 29 Filed 08/23/21 PageID.155 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    CHRISTINA GRIFFIN-JONES,                            Case No.: 21-CV-24-CAB(WVG)
12                                       Plaintiff,
                                                          ORDER DENYING JOINT MOTION
13    v.                                                  TO CONTINUE
14    CITY OF SAN DIEGO,
                                                          [Doc. No. 28]
15                                    Defendant.
16
17          The joint motion to continue the August 26, 2021 continued ENE/CMC is DENIED.
18    However, the Court will excuse named parties and City representatives from appearing and
19    will only require counsel to appear. The Court is interested in the nature of the “somewhat
20    unusual” settlement and why such a long period of time is necessary to finalize it.
21    Accordingly, only one attorney from each side who can speak on this matter needs to
22    appear.
23          IT IS SO ORDERED.
24    DATED: August 23, 2021
25
26
27
28

                                                      1
                                                                               21-CV-24-CAB(WVG)
